Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant seeks to recover the sum of Eight Dollars and Thirty-three Cents ($8.33) on account of excess license fees which he claims to have paid to the respondent. It appears that on November 7, 1933 claimant sent a draft to the respondent in the amount of $33.33 as license fee for malt and vinous beverage license for the period ending June 30, 1934, under the impression that said date was the end of the license year. The license year, however, ended on April 30, 1934, and although. the respondent retained the draft for $33.33, it sent claimant a receipt in the amount of $25.00 to cover his license fee for that period. After receiving his license for the period ending April 30, 1934, and the receipt of the respondent in the amount of $25.00, claimant took the matter up with the Department of Finance, and asked for a refund of the overpayment. He was advised that it was impossible for such department to make such refund, as the Malt and Vinous Beverage Act did not provide any way for the making of refunds of this character, and was further advised to file a claim against the State with the Court of Claims. The money having been paid to the respondent as the result of a mistake of fact, claimant is clearly entitled to the return thereof. Blomstrom vs. Dux, 175 Ill. 435-439; Firemen’s Insurance Co. vs. State, 2 C. C. R. 220; Moorman Mfg. Co. vs. State, No. 1886 (decided May, 1934). Award is therefore hereby entered in favor of the claimant for the amount claimed, to-wit, Eight Dollars and Thirty-three Cents ($8.33).